^RECEIVEDN
                         CERTIFICATE OF COMPLIANCE                        |
                                                                                    NOV 0 5 2015

                                                                                  THIRD COURT OFAPPEALS
                                                                              \      JEFFREYD.KYLE /
   I certify that the foregoing document contains 2368 words according to the word count

of the computer program used to prepare it, in compliance with Tex R. App. Rule 9.4 (i)

(3).




                                                              Brian and Marvin
                                                              Dierschke
                                                              8494 Hawk Ave
                                                              San Angelo, Tx 76904




                                                             BRIAN DIERSCHKE




                                                                  Cfe/Vt*N>
                                                              MARVIN DIERSCHKE
                                                              MA




                                                              PROSE
                                                                        4T "\
                PRESS FIRMLY TO SEAL




ITV                 FRO'j
                  I FR
                                                                  For Domestic
L •                                             PRIORITY'         and International Use

                                              MAIL                                        jS?5S
                            UNITED STATES POSTAL SERVICE
RY SPECIFIED*


rM INCLUDED*
                            From 0lhM 9«* M*s$9% /l/e^U/^o                                    1M




                                          TO              U>J ^f/c/,
                                                       AusJ-r^   Texts ~lf~itl-istl
                             Label 228, January 2008